Citation Nr: 1338747	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from June 1959 to June 1962 and from August 1962 to August 1965.  He served on active duty in the Air Force from December 1965 to October 1982.  This included serving in the Republic of Vietnam (RVN) from February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for cardiomyopathy (claimed as a heart condition).  The Veteran appealed this determination.  The matter was then Remanded by the Board in July 2011 for additional development.

Service connection for ischemic heart disease was denied by the RO in Huntington, West Virginia, in a November 2011 rating decision.  This rating decision was a special review undertaken because ischemic heart disease had been added to the list of diseases for which service connection is presumed due to herbicide exposure in the RVN.  The Veteran did not appeal the determination made.  However, he did not need to do so.  He already had appealed this matter, which encompasses any cardiovascular disorder to include ischemic heart disease.  The effect of the aforementioned rating decision, then, is simply that the special review undertaken therein must be considered in adjudicating this matter.

Based on review of the Veteran's paper claims file and Virtual VA electronic claims file, more additional development is needed.  This matter accordingly once again is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.






REMAND

Although the Board regrets the delay entailed by another remand, adjudication of this matter cannot proceed at this time.  More additional development is needed to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit claimed.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Medical Examination and Opinion

VA's duty to assist includes a mandate that any VA medical examination or opinion obtained with respect to a service connection claim be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination or opinion is adequate when it allows the Board to undertake a fully informed adjudication.  Id.  The disability present, if any, must be described in sufficient detail during the examination.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Consideration must be given to the Veteran's entire medical history.  Id.  This helps ensure that the factual premises underlying the opinion are accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for the opinion also must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

In compliance with the Board's July 2011 remand, the Veteran had a VA medical examination in September 2011.  The examination involved a review of a July 2006 echocardiogram, a physical assessment, and an interview of the Veteran, who at that time did not endorse any heart symptoms and indicated that a 2010 treadmill test was normal.  The examiner determined that there was no diagnosis "at the present time."  Absent a diagnosed current disability, the VA medical opinion directed by the Board was not rendered.  

A current disability exists when there is a diagnosis at the time a claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's VA and private treatment records dated from July 2006 when he filed the instant claim contain diagnoses of heart disease in general and cardiomyopathy in specific.  The September 2011 VA examiner did not address these diagnoses.  The entire applicable appeal period needed to be considered with respect to answering the questions set for in the Board's Remand.  Moreover, in light of the fact that the examiner recommended a new echocardiogram to reconcile the findings made in 2006, the determination that the Veteran does not have any a current disability of the heart was even a bit premature.  There is no indication that this was conducted.  

Adjudication at this time would not be fully informed for these reasons.  It follows that arrangements must be made for another VA examination complete with opinion.  These arrangements shall follow completion of all records development so that the examiner has the benefit of the Veteran's entire updated medical history.  The VA medical opinion additionally shall be inclusive of all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  To ensure a clear and fully articulated rationale, or explanation, the pertinent evidence as it relates to pertinent medical principles shall be discussed.

II.  Records

VA's duty to assist also requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of records that are not in the government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA has obtained the Veteran's VA treatment records dated from September 2006 into February 2007.  Some of these records concern ongoing care for his heart.  Therefore, it is inferred that there may be pertinent VA treatment records dated from February 2007 to present.  Updated VA treatment records have not been requested by VA.  A request or requests for them must be made, all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request or requests are unsuccessful.

When he filed his claim, the Veteran submitted private treatment records.  Some, those dated from January 1997 into July 2006 from Dr. M.K., concern ongoing care for his heart.  The last record mentions follow-up a few weeks later.  It accordingly is inferred that there may be pertinent treatment records from Dr. M.K. dated between July 2006 and the present.  Thus, VA must ask the Veteran to submit updated treatment records from Dr. M.K. as well as treatment records regarding heart care from any other private source dated at any time since his separation from service.  He alternatively must be asked to provide enough information to identify and locate these records along with an authorization for their release to VA.  If he provides the information and authorization, an initial request for the records must be made.  Follow-up requests as well as notification to him and his representative if they are unsuccessful also must be made as necessary.

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain updated VA treatment records regarding the Veteran dated from February 2007 to present.  Associate all records received with the paper or electronic claims file.

2.  Also ask the Veteran either to submit any updated treatment records from Dr. M.K. dated from July 2006 to present or to provide enough information to identify and locate them along with an authorization for their release to VA.  Ask him the same regarding any other treatment records from a private source regarding heart care dated at any time since his separation from service.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.

3.  If requested treatment records, whether VA or private, ultimately are not received or are received but are incomplete, next notify the Veteran and his representative pursuant to established procedure.  Document the paper or electronic claims file claims as appropriate in this regard.

4.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding a cardiovascular disorder.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant symptoms and their impact on his activities.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.  This shall include, at a minimum, an echocardiogram.

The examiner then shall render an opinion in the report as to the following:

a)  Has the Veteran manifested ischemic heart disease at any time since he filed his claim or proximate thereto in July 2006?  Ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease which itself includes coronary artery disease (including coronary spasm) and coronary bypass surgery; as well as stable, unstable, and Prinzmetal's angina.

b)  If the Veteran has not manifested ischemic heart disease at any time since July 2006, has he manifested any other cardiovascular disorder at any time since then?  

c)  If the Veteran has manifested a cardiovascular disorder other than ischemic heart disease at any time since July 2006, is it at least as likely as not that it was incurred during his service, is related to his conceded in-service herbicide exposure from serving in the RVN (presumptive service connection on this basis is not warranted other than for ischemic heart disease, but direct service connection may be warranted), or otherwise is related to his service?  At least as likely as not means a 50 percent or greater probability.

A clear and complete rationale, or explanation, for each opinion shall be provided by the examiner in the report.  This includes a discussion of pertinent medical principles, with a citation for and copy if possible of any medical literature referenced, as they concern the pertinent medical and lay evidence.  The medical evidence includes service treatment records reflecting complaints of pertinent symptoms and diagnoses of Tietze syndrome, anxiety, and a musculoskeletal problem, VA and private treatment records dated from 1997 to 2006 revealing complaints of pertinent symptoms and diagnoses of heart disease in general and cardiomyopathy in specific, any subsequent VA and private treatment records received, and the November 2011 VA medical examination failing to provide a diagnosis.  The lay evidence includes statements from the Veteran that he was not diagnosed during service because required tests were not conducted and that he has had continued symptomatology, which required that he curb and ultimately stop using alcohol and tobacco, since it began during his service.  It also includes, if submitted, statements from those acquainted with him.

If an opinion cannot be provided without resort to speculation, a clear and complete rationale still is required.  The examiner specifically shall discuss whether he/she cannot provide an affirmative or negative opinion due to a lack of the appropriate qualifications or the need for more information or whether nobody in the medical community at large could provide such an opinion due to the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or the inability to obtain needed information.  Researching medical literature may be necessary to do so.  Once again, a citation for it is required with a copy to be provided if possible.

5.  Then readjudicate the Veteran's entitlement to service connection for a cardiovascular disorder.  If the determination is favorable to him, furnish him and his representative with a rating decision.  Place a copy of the rating decision in the paper or electronic claims file.  If the determination is not favorable to him, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond.  Place a copy of the SSOC in the paper or electronic claims file.  Lastly, process this matter for return to the Board.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument regarding this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  All matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

